Citation Nr: 0613273	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-34 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to in-service exposure to a herbicide 
agent.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to either diabetes mellitus or 
in-service exposure to a herbicide agent.

3.  Entitlement to service connection for impotency, to 
include as due to either diabetes mellitus or in-service 
exposure to a herbicide agent.

4.  Entitlement to service connection for coronary artery 
disease, to include as due to either diabetes mellitus or in-
service exposure to a herbicide agent.

5.  Entitlement to service connection for a skin disorder, to 
include as due to in-service exposure to a herbicide agent.

6.  Entitlement to service connection for hypertension, to 
include as due to either diabetes mellitus or in-service 
exposure to a herbicide agent.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 RO decision.


FINDINGS OF FACT

1.  The veteran served in the waters offshore of the Republic 
of Vietnam, but his service did not include duty or 
visitation in the Republic of Vietnam.

2.  The veteran's claimed disabilities are not shown to be 
related to his military service; and diabetes mellitus, 
peripheral neuropathy, and cardiovascular disease (including 
hypertension) are not shown by the evidence within one year 
from date of separation from service.

3.  The veteran's claimed disabilities are not shown to have 
been caused or aggravated by a service-connected disorder.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor can it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active military service, nor can it be presumed to have 
been so incurred, and is not proximately due to a service-
connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).

3.  Impotency was not incurred in or aggravated by active 
military service, nor can it be presumed to have been so 
incurred, and is not proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

4.  Coronary artery disease was not incurred in or aggravated 
by active military service, nor can it be presumed to have 
been so incurred, and is not proximately due to a service-
connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).

5.  A skin disorder was not incurred in or aggravated by 
active military service, nor can it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  Hypertension was not incurred in or aggravated by active 
military service, nor can it be presumed to have been so 
incurred, and is not proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to the 
initial adjudication of the claims, a letter dated in May 
2002 was sent from the RO to the veteran that satisfies the 
duty to notify provisions.  Since service connection is being 
denied for all issues, no disability rating or effective date 
will be assigned, so there is no possibility of any prejudice 
to the veteran if the notification is lacking with regard to 
informing the veteran of any assigned rating or effective 
date.  See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506 (U.S. Vet. App. March 3, 2006).  It is noted that an 
additional duty to assist letter was provided to the veteran 
in October 2004.  

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claims, including the 
service medical records, private medical evidence, and the 
report from a VA examination conducted in April 2002.  There 
is no indication in the record of any pertinent, outstanding 
evidence.  Further examination or request for medical opinion 
to determine whether several of the claimed disorders are 
secondary to diabetes mellitus is unnecessary because it has 
not been established that diabetes mellitus is service-
connected.  Further examination or request for medical 
opinion is also unnecessary to assess the etiology of any of 
the disabilities current on appeal because the evidentiary 
record does not show that the veteran's disabilities are 
associated with an established event, injury, or disease in 
service; manifested during an applicable presumptive period; 
or otherwise associated with military service.  38 C.F.R. 
§ 3.159(c)(4)(i); Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).  A remand is also unwarranted for the RO to consider 
the issue of herbicide exposure as it relates to each 
disability on appeal, as it has been plainly established that 
the veteran did not serve in the Republic of Vietnam.  
Lastly, there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet. App. March 3, 2006).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

VA regulations provide that, if a veteran was exposed to a 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).  The aforementioned list of 
disabilities was compiled after significant research into the 
effects of herbicide exposure and is updated periodically by 
the Secretary of Veterans Affairs.  Only the diseases on the 
list and no others may be presumed under law to have been 
caused by herbicide exposure.  However, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

The veteran contends that he served in the Republic of 
Vietnam, where he was exposed to a herbicide agent that 
caused his current diabetes mellitus and skin disorder.  He 
further contends that his other claimed disorders are 
secondary to his diabetes mellitus.  More recently, in his VA 
Form 9, Appeal to Board of Veterans' Appeals, he stated that 
he felt all of the disorders on appeal were due to his 
military service in the Republic of Vietnam.  The evidentiary 
record, however, does not establish the veteran served in the 
Republic of Vietnam.  Service in the Republic of Vietnam for 
the purpose of the application of the presumption includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). The 
service records indicate the veteran served aboard the USS 
Intrepid, which was present in the official waters of the 
Republic of Vietnam from October 14, 1968, to November 14, 
1968, and from December 3, 1968, to December 27, 1968, but 
the veteran testified at an October 2004 hearing that his 
assigned vessel never docked in the Republic of Vietnam and 
that he never went ashore.  Transcript, p. 2.  Therefore, he 
is not presumed to have been exposed to a herbicide agent.  
38 U.S.C.A. § 1116(f); VAOPGCPREC 27-97. 

As part of his contention that he was exposed to a herbicide 
agent in the Republic of Vietnam, the veteran testified that 
he worked and slept in close proximity to military equipment, 
such as aircraft, that had been in the Republic of Vietnam, 
and that he was possibly exposed through contact with 
equipment that could have been contaminated with a herbicide 
agent.  Transcript, p. 4.  There is, however, no affirmative 
evidence that he was exposed to a herbicide agent aboard the 
USS Intrepid, and a search by the service department for such 
evidence revealed "no records of exposure to herbicides."


The medical evidence of record includes current diagnoses of 
the claimed disabilities, but the evidentiary record does not 
show that these disabilities are related to service or to a 
service-connected disorder.

Additionally, the evidence of record does not tend to suggest 
the veteran's claimed disorders had their onset in service or 
are otherwise related to service, to include as due to 
herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The service medical records are absent for 
any complaints, findings, or diagnoses involving the claimed 
disabilities.  In particular, the separation examination 
report dated in January 1970 indicates no clinical 
abnormalities of any system.  

Likewise, the post-service medical evidence tends to show the 
veteran's current disabilities began many years after 
service.  For example, at a June 1973 VA examination, the 
veteran made no complaints involving the disabilities 
currently on appeal, and examination at that time did not 
reveal findings or establish diagnoses consistent with the 
disabilities currently on appeal.  In fact, the post-service 
evidence tends to show the veteran's current disabilities had 
their onset over twenty years after service separation.  The 
veteran has acknowledged his diabetes began in approximately 
1992, and this is consistent with the treatment records, 
which show his cardiovascular disorders were also diagnosed 
at that time subsequent to treatment for a myocardial 
infarction.  Several of the claimed disorders appear to have 
had their onset even more recently.  The veteran's skin 
disorder was not diagnosed (as vitiligo) until 1999, his 
impotence was not diagnosed until 2000, and his peripheral 
neuropathy was not diagnosed until an April 2002 VA 
examination.

For certain chronic disorders, such as diabetes mellitus, 
peripheral neuropathy, hypertension, and cardiovascular-renal 
disorders, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no competent 
evidence dated within the first post-service year addressing 
the disorders subject to such a presumption, and as stated 
above, the evidence tends to suggest the current disabilities 
began many years after service separation.

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The veteran maintains that several of his claimed 
disorders were caused by his diabetes mellitus, and the 
record includes a competent opinion linking at least 
impotence and peripheral neuropathy to diabetes mellitus.  
Notwithstanding, the evidence and arguments in this regard 
cannot support a claim of service connection because diabetes 
mellitus is not service-connected.  In other words, insofar 
as the secondary service connection claims are based on an 
underlying disorder that itself is not service-connected, the 
claims fail as a matter of law.  See Sabonis v Brown, 6 Vet. 
App. 426, 430 (1994).  

The Board has considered the lay statements of record from 
the veteran addressing the possibly etiology of his 
disorders, but neither the Board nor laypersons can render 
opinions requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In this case, the record does not 
contain a competent and probative medical opinion linking any 
of the veteran's claimed disorders to service.  The Board 
notes that an April 2002 VA examiner provided a competent 
medical opinion linking diabetes mellitus to the in-service 
exposure of Agent Orange "because the veteran was in 
Vietnam."  The Board lends entirely no probative value to 
this opinion, as it was based on a history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  As 
discussed above, the veteran did not serve in the Republic of 
Vietnam for the purpose of presumptive Agent Orange exposure.  
See 38 C.F.R. § 3.307(a)(6)(iii).  Further, there is no other 
evidence that establishes that he was otherwise exposed to 
Agent Orange aboard ship or otherwise. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  As the evidentiary record does not 
show that the veteran's currently claimed disabilities are 
related to service or to a service-connected disorder, the 
preponderance is against the veteran's claims, and they must 
be denied.


ORDER

Service connection for diabetes mellitus, to include as due 
to in-service exposure to a herbicide agent, is denied.

Service connection for peripheral neuropathy, to include as 
due to either diabetes mellitus or in-service exposure to a 
herbicide agent, is denied.

Service connection for impotency, to include as due to either 
diabetes mellitus or in-service exposure to a herbicide 
agent, is denied.

Service connection for coronary artery disease, to include as 
due to either diabetes mellitus or in-service exposure to a 
herbicide agent, is denied.

Service connection for a skin disorder, to include as due to 
in-service exposure to a herbicide agent, is denied.

Service connection for hypertension, to include as due to 
either diabetes mellitus or in-service exposure to a 
herbicide agent, is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


